Case 8:17-cv-00772-CJC-JDE Document 81 Filed 10/07/19 Page 1 of 2 Page ID #:2929



   1

   2

   3

   4

   5

   6

   7

   8
                            UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
                          SOUTHERN DIVISION – LOS ANGELES
  11

  12
       NEOFONIE GMBH, a German                    CASE NO. SACV 17-00772-CJC-
  13                                              (JDEx)
       corporation,
  14                                              ORDER GRANTING SECOND
               Plaintiff/Counter-Defendant,       STIPULATION TO CONTINUE
  15                                              DEADLINE TO NOTIFY THE
                                                  COURT RE: CONSENT TO
  16   vs.                                        TRIAL BEFORE MAGISTRATE
                                                  JUDGE JOHN D. EARLY
  17
       ARTISSIMO DESIGNS LLC, a
  18   Delaware limited liability company,
  19
       Defendant/Counter-Plaintiff.
  20

  21         The Court having reviewed the Second Stipulation to Continue Deadline to
  22   Notify the Court re: Consent to Trial Before Judge John D. Early finds that GOOD
  23   CAUSE IS HEREBY SHOWN to continue the deadline set by Order of the Court
  24   in Dkt. Nos. 77 and 79 associated with the instant matter.
  25   ///
  26   ///
  27   ///                                                      ORDER GRANTING SECOND JOINT
                                                           STIPULATION TO CONTINUE DEADLINE
  28                                                          TO NOTIFY COURT RE: CONSENT TO
                                                                     TRIAL BEFORE MAGISRATE
                                                                    CASE NO. CV17-00772 CJC JDE
Case 8:17-cv-00772-CJC-JDE Document 81 Filed 10/07/19 Page 2 of 2 Page ID #:2930



   1         IT IS HEREBY ORDERED that following date set by Order of the Court in
   2   Dkt. No. 77 should be continued as follows:
   3

   4                 DEADLINE                    CURRENT                PROPOSED
                                               DATE/DEADLINE          DATE/DEADLINE
   5    Provide notification re: Consent to
        trial before Magistrate Judge John      October 7, 2019     October 14, 2019
   6    D. Early.
   7

   8
             IT IS SO ORDERED.
   9

  10

  11   Dated: October 7, 2019
                                                       Hon. Cormac J. Carney
  12
                                                      United States District Judge
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                              -2-             ORDER GRANTING SECOND JOINT
                                                         STIPULATION TO CONTINUE DEADLINE
  28                                                        TO NOTIFY COURT RE: CONSENT TO
                                                                  TRIAL BEFORE MAGISTRATE
                                                                 CASE NO. CV17-00772-CJC-JDE
